Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented and allowed.


EXAMINER’S AMENDMENT
Authorization for an Examiner's Amendment was given by Michael Gencarella in a telephone interview on August 27, 2021.

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims of the application have been amended as follows:

7. (Currently Amended) A storage unit for a storage system, comprising:
non-persistent memory; 
persistent memory; and 
a transaction engine, configured to complete an atomic update that is in progress when an event occurs, wherein a transaction interlock assures coherency of the atomic update that is in progress, and wherein contents of the non-persistent memory, having a coherent image of a logical record associated with the atomic update, are available in the persistent memory, after the event, for use during a recovery of the storage system:
receive a logical record from a storage node of the storage system into a transaction engine the storage system;
write the logical record into a data structure of the transaction engine; and
write, to a command queue of the transaction engine, an indication to perform an atomic update using the logical record.

14. (Currently Amended) A storage system, comprising:
a plurality of storage nodes coupled as a storage cluster; 
each of the plurality of storage nodes having one or more storage units; 
each storage unit having non-persistent memory, persistent memory, and a transaction engine with a transaction interlock configured to assure coherency of an atomic update; and
the transaction engine configured to complete an atomic update that is in progress when an event occurs, wherein a transaction interlock assures coherency of the atomic update that is in progress, and wherein contents of the non-persistent memory, having a coherent image of a logical record associated with the atomic update, are available in the persistent memory, after the event, for use during a recovery of the storage system:
receive a logical record from a storage node of the storage system into a transaction engine the storage system;
write the logical record into a data structure of the transaction engine; and
write, to a command queue of the transaction engine, an indication to perform an atomic update using the logical record.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the invention as claimed, as well as the prosecution history as a whole. The elements of independent claims 1, 7, and 14 were not found through a search of prior art, nor were they considered obvious by the examiner. None of the cited prior art references of record teach or suggest the claim limitation/features of the independent claims.
The dependent claims, 2-6, 8-13, and 15-20, are hereby allowed based upon their dependency of the independent claims. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571)272-3891.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
August 28, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161